Title: To James Madison from William Tatham, 11 July 1812
From: Tatham, William
To: Madison, James


Sir,
Mr. O’Neals, Washington, 11th. July 1812.
I have come up from Norfolk prepared to offer proofs to government of that unabating zeal for the public safety & prosperity which your late proclamation recommends; and to demonstrate to Administration that I am in a condition to be useful at the present crisis in many particulars resulting from singular pursuits, exclusive knowledge of our military & maritime topography, and many years personal & zealous investigation.
The services most immediately applicable, and over which I feel a power, seem to me to be the following:
1. To furnish the War office with the original British plans sections elevations &c of the several Barracks, store-houses &c, formerly built at Albany in the wars against the French & Indians which were closed by the Treaty of 1763: These, with some of their Estimates, are at least elucidatory & exemplary documents, if they do not prove so applicable to the national change of circumstances as to expedite the Military works which, I have understood, are contemplated there.
2. To furnish the chief part, or all of, the topographical surveys; military plans, fortifications, operations, charts drawings &c, whi⟨ch⟩ were done by the British Engineers under General Wolfe, Amherst, Monkton, &c; and which apply to illustrate the whole of Knox’s Journal, Rogers Journal, and those five years Campaigns preceeding the treaty of 1763, &c.
3. To furnish similar documents of the British operations & works in Florida; with Surveys of the Environs of Mobile, Pensacola, St. Augustine, the Plan of Fort St. Marks &c, &c, including originals; & admiralty copies of valuable unpublished Charts of Spiritu Santo Bay, & other Bays Bars & Harbours along the Coast of Florida, taken by G. Gauld & other Maritime Engineers in the British Admiralty service.
4. To demonstrate, from my own, and collected, manuscript surveys, how far we are deficient in a knowledge of the Maritime frontiers of N. Carolina Virginia & Maryland; The powers & influence of these coasts in a general defence of the U. States against Maritime invasion; and certain measures which occur to me as essential towards attaining better information, & greater security.
5. To prepare, from my own Surveys & personal recollection of the posts of Norfolk, Kempsville, & Lynnhaven, a more complete topographical Map of those countries than any existing: th⟨is?⟩ to answer, as a temporary information, till the whole is rendered more perfect by completing my Surveys.
6. To furnish such Ichnographic, or touri⟨ng⟩ plans as the Navy or War departments may desire to possess from my collection.
7. To complete, as far as practicable, several Canadian Surveys yet unfinished, and ⟨s⟩ome of them still in pencil.

8. To complete the equipment and modification of a Boat of peculier construction which I came here in alone, and in which I have singly navigated the Maritime waters of Virginia and Carolina for about two years past; so as to render her the model of a new & powerful military system whereby the whole expense of the war will be economized: particularly in dispensing with the wear & tear of baggage waggons, packhorses, marching and countermarching of troops &c. I propose (as heretofore communicated) that each Boat shall carry sixteen men, with their officers & baggage; that they shall pass out to sea, over the Sea banks, up Creeks or small rivers, cross the Chesapeake in any weather which other vessels can do, run into shallow water, pass (by land) along any road where a common waggon can go, without a necessity for using quadrupeds to convey them, perform Evolutions on the water as if on land; and, ultimately, hang upon a Maritime Enemy (as a Hornets nest) from their Entering our Capes through the whole of their depradations. I estimate that such boats, sails & equipments complete, can be built for three hundred dollars each; and carefully managed, under officers bred & experienced in their Management, they may be preserved for Thirty Years.
My Boat is 24 ft. 8 in. long, 5 ft. 5 in. Wide, and two men have carried her.
Thus, an Army would require a smaller number of men to defend a penninsulated country; because, when a vehicle of conveyance is rendered capable of passing one & the same army over land or water (indifferently) in the nearest line of direction, it will neither be necessary to march round by distan⟨t?⟩ [illegible], or to employ a seperate army on each seperate penninsula, as in former wars.
9. To demonstrate (by models) a new, and impregnable system of fortification; whereby power, & situation, will be commanded, and expenditure economised.
If, Sir, any advantage can be derived from my personal communications of what may concern the defenceless situation of Norfolk & adjacent parts, or if my impressions of the state of popular opinion at the present juncture may be deemed useful, I am ready to enter on any specific explanations which the respective departments may require of me. I have the honor to be, Sir, Your obt H Servt.
Wm Tatham
